           Case 7:20-cv-02681-KMK Document 8 Filed 09/03/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DARRELL GUNN,

                                   Plaintiff,
                                                                  No. 20-CV-2681 (KMK)
                       -against-
                                                                  ORDER OF SERVICE
 MALANI, Correction Officer,

                                   Defendant.

KENNETH M. KARAS, United States District Judge:

       Plaintiff, currently incarcerated in Sing Sing Correctional Facility, brings this pro se

Action under 42 U.S.C. § 1983, alleging that Defendant violated his federal constitutional

rights.1 By Order dated June 25, 2020, the Court granted Plaintiff’s request to proceed without

prepayment of fees, that is, in forma pauperis (“IFP”).2

                                                I. Discussion

       Because Plaintiff has been granted permission to proceed IFP, Plaintiff is entitled to rely

on the Court and the U.S. Marshals Service to effect service. Walker v. Schult, 717 F.3d 119, 123

n.6 (2d Cir. 2013); see also 28 U.S.C. § 1915(d) (“The officers of the court shall issue and serve

all process . . . in [IFP] cases.”); Fed. R. Civ. P. 4(c)(3) (the court must order the Marshals

Service to serve if the plaintiff is authorized to proceed IFP). Although Rule 4(m) of the Federal

Rules of Civil Procedure generally requires that the summons and complaint be served within 90

days of the date the complaint is filed, Plaintiff is proceeding IFP and could not have served the

summons and Complaint until the Court reviewed the Complaint and ordered that a summons be


       The events giving rise to Plaintiff’s claim occurred while he was incarcerated at Green
       1

Haven Correctional Facility.
       2
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 7:20-cv-02681-KMK Document 8 Filed 09/03/20 Page 2 of 4




issued. The Court therefore extends the time to serve until 90 days after the date the summons is

issued. If the Complaint is not served within that time, Plaintiff should request an extension of

time for service. See Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the

plaintiff’s responsibility to request an extension of time for service); see also Murray v. Pataki,

378 F. App’x 50, 52 (2d Cir. 2010) (“As long as the [plaintiff proceeding IFP] provides the

information necessary to identify the defendant, the Marshals’ failure to effect service

automatically constitutes ‘good cause’ for an extension of time within the meaning of Rule

4(m).”).

        To allow Plaintiff to effect service on Defendant Green Haven Correction Officer Malani

through the U.S. Marshals Service, the Clerk of Court is instructed to fill out a U.S. Marshals

Service Process Receipt and Return form (“USM-285 form”) for this Defendant. The Clerk of

Court is further instructed to issue a summons and deliver to the Marshals Service all the

paperwork necessary for the Marshals Service to effect service upon this Defendant.

        Plaintiff must notify the Court in writing if Plaintiff’s address changes, and the Court may

dismiss the action if Plaintiff fails to do so.

                                             II. Conclusion

        The Clerk of Court is directed to mail a copy of this order to Plaintiff, together with an

information package.

        The Clerk of Court is further instructed to issue a summons, complete the USM-285

forms with the address for Green Haven Correction Officer Malani, and deliver to the U.S.

Marshals Service all documents necessary to effect service.

        Local Civil Rule 33.2, which requires defendants in certain types of prisoner cases to

respond to specific, court-ordered discovery requests, applies to this Action. Those discovery



                                                   2
             Case 7:20-cv-02681-KMK Document 8 Filed 09/03/20 Page 3 of 4




requests are available on the Court’s website under “Forms” and are titled “Plaintiff’s Local Civil

Rule 33.2 Interrogatories and Request for Production of Documents.” Within 120 days of

service of the Complaint, Defendant must serve responses to these standard discovery requests.

In his/her response, Defendant must quote each request verbatim.3

SO ORDERED.

Dated:       September 3, 2020
             White Plains, New York

                                                           KENNETH M. KARAS
                                                          United States District Judge




        If Plaintiff would like copies of these discovery requests before receiving the responses
         3

and does not have access to the website, Plaintiff may request them from the Pro Se Intake Unit.

                                                3
Case 7:20-cv-02681-KMK Document 8 Filed 09/03/20 Page 4 of 4




             DEFENDANT AND SERVICE ADDRESS


   Correction Officer Malani
   Green Haven Correctional Facility
   594 Rt. 216
   Stormville, NY 12582
